DETAILED ACTION
This action is responsive to the Amendment filed on 01/28/2022. Claims 1, 3-5, 8 and 9 have been amended. Claims 10-21 have been added. Claims 1, 8, and 9 are independent claims. Claims 1-21 are now pending in the case. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021, 11/03/2021, 11/16/2021, 12/06/2021, 12/30/2021, 01/12/2022, 01/27/2022, 02/04/2022, 02/25/2022, 03/15/2022, 03/29/2022, 04/11/2022, 04/21/2022, 05/06/2022, and 05/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-21 are objected to because of the following informalities:
Claim 1:
Line 7 recites “the display,” which lacks proper antecedent basis.
Claim 8:
Line 5 improperly reintroduces the limitation “a first position” (antecedent basis for this limitation had already been introduced in line 4).
This in turn raises even further antecedence concerns with respect to the limitation “the first position” in line 9 (given that there are two preceding instances of “a first position”).
Line 6 recites “the display,” which lacks proper antecedent basis.
Claim 9:
Line 4 improperly reintroduces the limitation “a first position” (antecedent basis for this limitation had already been introduced in line 3).
This in turn raises even further antecedence concerns with respect to the limitation “the first position” in line 8 (given that there are two preceding instances of “a first position”).
Line 5 recites “the display,” which lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Patent Application Pub. No. 2010/0315417, hereinafter “Cho”).

As to independent claims 1, 8, and 9, Cho shows an electronic device [¶ 03], a medium [¶ 227], and a concomitant method [¶ 03], comprising:
a rotatable input mechanism [“The user input unit 130 generates input data responsive to user manipulation of one or more associated input devices. Examples of such input devices can include a keypad, a dome switch, a touchpad (e.g., static pressure/capacitance), a jog wheel, and a jog switch.” (¶ 61)
Alternatively, given its current breadth, it bears noting that the rotational polyhedron mechanism (e.g. figs. 5C-5D) itself would reasonably map to “a rotatable input mechanism” as currently recited.];
one or more processors coupled to the rotatable input mechanism [e.g. controller unit 180 (fig. 1A)];
and memory storing one or more programs [e.g. memory unit 160 (fig. 1A)], the one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
while displaying a first user interface surface at a first position parallel to the display, detecting a rotation of the rotatable input mechanism [e.g. while displaying a first user interface surface at a first position parallel to the display (such as a front-facing facet of a polyhedron), detecting a rotation of the rotatable input mechanism (figs. 5C-5D & 12A-16B)];
in response to detecting the rotation of the rotatable input mechanism, shifting at least a portion of the first user interface surface to a second position that is different from the first position [“Referring to FIG. 6 with respect to displaying the polyhedron [S630], the mobile terminal 100 can rotationally display a polyhedron in three dimensions, in which display target objects are designated to facets of the polyhedron under control of the controller unit 180. When rotationally displaying the polyhedron, the mobile terminal 100 can display the polyhedron such that the polyhedron is rotated at a predetermined speed in a predetermined direction to enable each facet of the polyhedron to be sequentially arranged on visible portions of the polyhedron. Therefore, the mobile terminal 100 can provide a user with a view of all display target objects designated to the facets of the polyhedron.” (¶ 165)
For further context, see figs. 12A-15E, and how rotating the polyhedron at a user-controlled speed results in an operability to gradually show (on a second, no-longer-parallel position with a higher simulated z-axis value) at least a portion of another facet (including a portion of the new facet that would be displayed at the front-view side should the full rotation be carried out to fruition).];
and in response to detecting an end of rotation of the rotatable input mechanism: in accordance with a determination that the rotation of the rotatable input mechanism reached an input threshold during the rotation, displaying a second user interface surface at the first position, where the second user interface surface is displayed at a location occupied by the first user interface surface before detecting the rotation [“[…] the controller unit controls the display module to display the polyhedron in a three-dimensional rotational position, and at least one of the plurality of facets is sequentially arranged at a front-view side of the polyhedron so the at least one of the plurality of facets is visible when the polyhedron is displayed in the three-dimensional rotational position.” (¶ 16)
For further context, see the exemplary facet rotation transition from fig. 5C to 5D.];
and in accordance with a determination that the rotation of the rotatable input mechanism did not reach the input threshold, shifting the portion of the first user interface surface back to the first position [“Referring to FIG. 13A, a rotation stop signal can be input via the user input unit 130. For example, the rotation stop signal can be detected through a key region 1301 labeled “Rotation stop” provided on display module 151, a key or menu item selected by a user, or a touch action, such as a touch & drag input received from a user at a predetermined speed or higher in a direction opposite to a current rotational direction of the polyhedron 810.
When stopping the rotation display of the polyhedron 810, the mobile terminal 100 can display a pattern related to the reduced speed of the rotation of the polyhedron 810. This can be referred to as “a stop by inertia.”” (¶¶ 179-180)].

As to dependent claims 2, 10, and 16, Cho further shows:
wherein the first user interface surface corresponds to a first selectable option, and wherein the second user interface surface corresponds to a second selectable option, different from the first selectable option [“The position shift signal can include a signal to change the polyhedron by a polyhedron scroll or by a polyhedron rotation. For example, the position shift signal by the polyhedron scroll may be defined as a shift of a first facet to a position of a second facet as selected by a user. […]” (¶ 183)].

As to dependent claims 3, 11, and 17, Cho further shows:
wherein shifting the portion of the first user interface surface back to the first position comprises: returning the portion of the first user interface surface back to the location occupied by the first user interface surface before detecting the rotation [e.g. stopping the rotation before the threshold to rotate onto the second facet is triggered, and thus rotating in the opposite direction to return to the first facet being displayed on the front-view side (¶¶ 179-180)].

As to dependent claims 4, 12, and 18, Cho further shows:
wherein displaying the second user interface surface at the first position comprises: transitioning the first user interface surface away from the first position as the second user interface surface moves to the first position [e.g. the first user interface surface is transitioned away from the first (front-view) position as the second user interface surface moves to the first/front position (¶ 16)].

As to dependent claims 5, 13, and 19, Cho further shows:
wherein displaying the second user interface surface at the first position comprises: ceasing to display the first user interface surface at the first position [e.g. rotating onto a second facet may mean no longer displaying the facet that used to be displayed on the front-view side (figs. 15B-15C)].

As to dependent claims 6, 14, and 20, Cho further shows:
wherein the input threshold is a rotational speed of the rotatable input mechanism [“[…] If the polyhedron 510 is rotated at a predetermined speed in a predetermined direction, the mobile terminal 100 can sequentially arrange each of the facets 511-516 of the polyhedron 510 facing forward on the display module 151.” (¶ 125)].

As to dependent claims 7, 15, and 21, Cho further shows:
wherein the input threshold is a magnitude of rotation of the rotatable input mechanism [“The rotation command signal can be input when a touch action related to a rotation command signal input, such as a touch & drag, a touch having a predetermined time/distance/pressure/size, a multi-touch using plural fingers, or a touch with a specific pattern, is received from the user input unit 130. The rotation command signal may be input via a specific key or a key region corresponding to the rotation command signal input or a menu item selected by a user.” (¶ 167)].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“{…} Cho does not teach any of these inputs are used "in accordance with a determination that the rotation of the rotatable input mechanism reached an input threshold" as recited, in part, in the above feature of claim 1. Instead, Cho at most teaches freely rotating between each of the facets, where any input on the input device rotates the polyhedron to display the new facet. Cho, [0016], [0061], and [0165]-[0166]. However, because such rotation between facets is not done "in accordance with a determination that the rotation of the rotatable input mechanism reached an input threshold" Cho can't disclose the above-recited feature of claim 1.”

The Office respectfully disagrees. First, the Office would respectfully emphasize the magnitude in breadth of scope for the term “an input threshold,” which is not only value-agnostic with respect to what kind of value/measurement is being sought to meet said threshold, but is also so broad as to cover any non-zero value that is in at least some manner associated with the rotation. Second, there are multiple aspects in Cho that reasonably read on “an input threshold” as claimed. See, for example, the many ways of verifying whether or not sufficient rotating criteria has been met in order to rotate from any first facet onto a corresponding second facet, as illustrated in at least figs. 5C-5D, 12A-18B, AND 21A-21C. See also the input threshold illustrated in fig. 21B,  which corresponds to the halfway point/edge between two facets, and how the system would either continue rotating onto the second facet or revert back to its preceding facet based on whether or not this “input threshold” has been reached.  

“As previously described, Cho discloses a user stops a rotation of the polyhedron to show a new facet of the polyhedron by selecting "stop rotation" or providing an input "at a predetermined speed or higher in a direction opposite to a current rotational direction of the polyhedron." Cho, [0179]. Briefly, displaying a new facet is not analogous to "shifting the portion of the first user interface surface back to the first position." It follows, then, that Cho fails to disclose any rotation in which a polyhedron is returned "back to the first position," as required by amended claim 1. Therefore, the cited portion of Cho fails to disclose the above recited feature of claim 1.”

The Office respectfully disagrees with their characterization of the Cho reference as they pertain to the “shifting the portion of the first user interface surface back to the first position” functionality. In other words, even though Cho certainly does teach an operability to rotate on such that a new facet is displayed, Cho is not limited to this sole functionality. Instead (as previously presented in the last Office Action and Interview), Cho also shows an operability to revert back to the first position when the rotation does not reach a given input threshold (see Cho: figs. 21A-21C; ¶¶ 179-180). For example, see the input threshold illustrated in fig. 21B,  which corresponds to the halfway point/edge between two facets, and how the system would either continue rotating onto the second facet or revert back to the preceding/first facet based on whether or not this “input threshold” has been reached.   

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173




/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173